Citation Nr: 1204417	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim sought.

In October 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the Winston-Salem RO.  A copy of the transcript is of record.

In March 2009 and March 2010, the Board remanded the claim for additional development.  The claim is again before the Board for appellate review.

In August 2011, the Board elicited an expert medical opinion regarding the issue on appeal.  The opinion has been associated with the claims file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran had service in Vietnam during the Vietnam era and thus may be presumed to have been exposed to herbicide agents (to include Agent Orange) during service.

3.  The Veteran has not been diagnosed with peripheral neuropathy.

4.  The weight of the probative evidence of records reflects that sensory neuropathy was first manifested many years following separation from service, and there is no competent evidence or opinion that even suggests the existence of a medical nexus between any such neuropathy and the Veteran's military service (to include any herbicide exposure therein).


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at            38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, in a March 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2004 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Post rating, a March 2010 letter provided notice to the Veteran pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notices, and opportunity for the appellant to respond, the RO readjudicated the claim on appeal, as reflected in an August 2010 supplemental statement of the case.  Hence, the appellant is not shown to be prejudiced by the timing of the later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The Veteran's service treatment records are of record, as are treatment records from VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded an appropriate VA medical examination and an expert medical opinion in response to the claim.  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The Veteran argues that his neuropathy was caused by herbicide exposure while serving in Vietnam, or alternatively, from vibrations from years of flying helicopters in service.

Service treatment records reflect that on enlistment examination in November 1962, the Veteran's neurologic findings were normal.  On his Report of Medical History dated the same month, he marked that he did not suffer from neuritis or paralysis.  Periodic examinations dated in March 1966, June 1966, March 1967, September 1967, October 1969, October 1970, September 1971, December 1972, December 1973, December 1974, December 1975, September 1976, August 1977, August 1978, and at retirement in July 1979 all documented neurologic findings as normal.  On Reports of Medical History dated in March 1966, June 1966, September 1966, December 1975, and August 1978, the Veteran specifically denied any neuritis or paralysis.  At retirement in July 1979, the Veteran marked that he didn't know whether he had neuritis.  A detailed explanation indicated that the Veteran reported a feeling of numbness in his lower left shoulder blade.

Since retirement, the earliest report of record of possible peripheral neuropathy was in November 2003, when the Veteran reported to the VA Medical Center for a consultation.  The Veteran reported that approximately 10 years ago, he noticed the onset of leg more than arm soreness and numbness/tingling in the bilateral hands and feet.  He reported that his calves were also affected.  On testing, only slight abnormalities were found, and nothing to suggest radicular symptomatology on testing. The Veteran reported that subsequent to his military service, he worked as a tool and dye manufacturer and occasionally did work with toxic chemicals.  The physician noted that the Veteran did not seem to have any peripheral neuropathy.  The Veteran was referred to a neurologist for further testing.

In January 2004, the Veteran underwent a neurology consult.  The Veteran reported that he noted symptoms insidiously in one of his feet about 10 to 12 years ago.  He stated that he tended to ignore it, thinking that it was somehow related to his back.  He further noted that six years ago, he first experienced similar sensations in his upper extremities extending gradually to slightly below the elbows.  On examination, the neurologist found that the Veteran possibly had sensory neuropathy.  Sensory conduction studies were not performed because the Veteran had trouble tolerating the procedure.

On follow-up visit in May 2004, the Veteran was diagnosed with chronic, idiopathic sensory neuropathy, at least 10 to 12 years of duration.

In July 2004, the RO denied the Veteran's claim.  In a January 2005 notice of disagreement, the Veteran reported that when he told the neurologist that his neuropathy began approximately 10 to 12 years ago, he knew that he had "driven the first spike in [his] cases' [sic] coffin."  The Veteran stated that this timeframe was just an estimate, noting that at retirement, he had complained "about numbness radiating from [his] feet and hands rising up [his] legs and arms to [his] lower left shoulder blade."

In November 2005, the Veteran had an evaluation of his low back and hip pain with a VA physiatrist, where he reported neuropathy.  Sensory and muscle testing was within normal limits.  The Veteran was diagnosed with diffuse, severe, small fiber, painful sensory neuropathy involving the distal arms, hands, and legs below the knees and feet.  The physiatrist opined that it was probably the result of Berger's disease associated with long-term smoking.

In September 2006, the VA physiatrist found that the Veteran's lower extremity pain was associated with probable chronic herpetic neuritis/ganglionitis.  

In April 2008, the Veteran reported that his neuropathic pain had essentially resolved.

At his Board hearing, the Veteran testified that his neuropathy symptoms began in service.

In June 2009, the Veteran was afforded a VA examination.  The Veteran reported symptoms of peripheral neuropathy.  Although he was very vague as to when the symptoms started, he stated that it was probably in the late 1960's.  The Veteran was diagnosed with upper and lower extremity paresthesias.  The examiner noted that in order to diagnose peripheral neuropathy, a full electrodiagnostic examination (with needle testing) had to be accomplished.  The Veteran, however, was too sensitive to tolerate such testing.  The examiner was asked to opine as to whether the Veteran's neuropathy were due to parachute jumps, exposure to herbicides, or exposure to other toxins.  He noted that, even with electrodiagnostic evaluation, this was a difficult question to answer.  Given that the Veteran reported that his symptoms did not begin until the late 1960's, and his exposure to herbicides did not occur until 1972, and the post-service exposure to toxins did not occur until 1994, the examiner found that it was less likely than not that the Veteran's symptoms were secondary to toxins or herbicide exposure.

Regarding parachute jumps, the examiner opined that the only way that the Veteran's neuropathy would be connected to jumps was if there were multiple radiculopathies and/or abnormalities of the spine or spinal cord, or a head injury.  He noted that a 2006 MRI revealed periventricular and scattered subcortical white matter changes, representing chronic ischemic changes, but no other abnormalities.  He also noted that a 2006 MRI of the spine only showed a right paracentral disk extrusion at the L5-S1 level.  Thus, the examiner found it was less likely than not that the Veteran's symptoms were related to parachute jumps.

In a September 2009 addendum, the examiner clarified that full electrodiagnostic testing could not be done because the Veteran could hardly tolerate the nerve conduction velocities (which was a less painful test).

The claims file was again returned to the examiner in April 2010 for an addendum as to a relationship, if any, between the Veteran's paresthesias and his service as a helicopter pilot.  The physician cited a 2000 study by the International Archives of Occupational Environmental Health, stating that forestry workers noted that exposure to hand-transmitted vibration together with ergonomic stress factors could contribute to peripheral nerve disorders in forestry workers who operate chain saws.  Given the Veteran's longstanding history of paresthesias which he stated began in the late 1960's, the examiner noted that there was no way of answering this question without resort to mere speculation.  The examiner, however, did not indicate why speculation would be required to answer this question.

In August 2011, an expert medical opinion was requested regarding whether the Veteran's diagnosed upper and lower extremity paresthesias was proximately due to or the result of the Veteran's service, specifically to include vibrations experienced during 12 years of service as a helicopter pilot.  She noted that on review of the file, the Veteran's descriptions regarding his presenting symptoms of distal upper and lower extremity paresthesias remained consistently vague.  She also noted that the Veteran's subjective complaints were also not been able to be documented or quantified by testing, and his diagnosis was made from a purely clinical standpoint, on the basis of an often vague history.

The physician pointed out that the Veteran stated in March 2004 that his paresthesias had begun 10 to 12 years prior.  She noted that this more recent onset would temporally correlate more with his history of possible toxic exposure as a tool and dye manufacturer.

She also noted that, based on literature review, there was limited data studying the relationship between vibration exposure and the development of peripheral neuropathy.  In her experience, there did not appear to be clear consistency between different studies of exposure assessment and definition of disease.  As such, she found it difficult to definitively correlate vibration exposure with the development of neuropathy.  She stated that neuropathy was not clearly diagnosed via testing in the Veteran, due to poor patient tolerance, and his symptom description had historically been vague per examiners.  Considering this, as well as a lack of definitive data in the literature correlating vibration and neuropathy, she could not find that the Veteran's diagnosed upper and lower extremity paresthesias were due to or the result of the Veteran's service, to include vibrations experienced as a helicopter pilot.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

According to 38 C.F.R. § 3.307, in relevant part, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, acute and subacute peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Note 2 provides that for the purposes of section 38 C.F.R. § 3.309(e), the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

While, as indicated above, certain diseases are subject to presumptive service connection based on herbicide exposure, here, the Veteran has not been diagnosed with acute or subacute peripheral neuropathy, which became manifest to a compensable degree within one year after last exposure to herbicides.  The Veteran's neuropathy also did not resolve within two years after his last exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e), Note 2.

The evidence of record establishes, however, that the Veteran has a current neuropathy disability, as reflected, for example, in a May 2004 VA outpatient treatment record diagnosing sensory neuropathy.  However, considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the record presents no basis to award service connection for sensory neuropathy.

The Veteran's service treatment records are devoid of any notation as to any complaints, findings, or a diagnosis of any neuropathy, except for at retirement in July 1979 where the Veteran reported a feeling of numbness in his lower left shoulder blade.  The Veteran's neurological system was consistently assessed as normal throughout service, including at retirement.  After retirement, the Veteran underwent several VA examinations, where he did not report any numbness or tingling in his extremities.  He reported back pain, knee stiffness, and residuals of burn scars, but never mentioned any other symptoms related to his extremities.

The medical evidence reflects that the Veteran was first diagnosed with sensory neuropathic findings in January 2004-almost 25 years after retirement.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that, on several occasions, the Veteran has asserted that his symptoms began in service.  In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board also acknowledges that it cannot determine that lay evidence of symptomatology lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  

In this case, the Veteran's assertions that the onset of his symptoms of neuropathy in his extremities began in service, and that he has been experiencing continuous paresthesias in the extremities since service, are simply not credible.  The Board first notes that his statements of incurrence of symptoms of neuropathy of the extremities during service are internally inconsistent with his Reports of Medical History, where the Veteran marked "no" as to whether he had neuritis on multiple occasions throughout the 1960's and 1970's.  The Board also notes that at retirement in July 1979, the Veteran reported a feeling of numbness in his lower, left shoulder blade.  On his notice of disagreement in January 2005, the Veteran alleged that he reported "a numbness radiating from [his] feet and hands rising up [his] legs and arms to [his] lower left shoulder blade" at retirement.  A review of the Report of Medical History at retirement, however, reveals this statement to be untrue.  The Veteran, in his own writing, only indicated that he had a feeling of numbness in his lower, left shoulder blade.  There were no statements regarding any numbness in his extremities.

At no time during his post-service treatment, and prior to his July 2004 denial of his claim for VA monetary benefits for neuropathy, did the Veteran indicate that his symptoms began in service or that he had any continuous symptoms since service.  Instead, the Veteran consistently reported to several physicians in 2003 and 2004 that had been suffering from neuropathy since the early 1990's.  It was not until after the Veteran's claim was denied in July 2004, that he recognized that his statements put a "spike in the coffin" of his claims, and he began reporting that the onset of his symptoms was actually during service.  In this regard, the Board further notes that the examiners often described this history by the Veteran as extremely vague.

It is reasonable that the Veteran may have decided not to seek treatment for neuropathy between separation and 2003.  The Board, however, also finds it improbable that the Veteran would fail to mention any numbness in his extremities when specifically providing VA examiners with a medical history related to burn scars on his lower extremities on VA examinations in November 1979, October 1979, and August 1988.  Furthermore, as noted above, the Veteran consistently stated to several physicians in 2003 and 2004 that his neuropathy began approximately 10 to 12 years ago.  At the Veteran's Board hearing, when questioned by his representative as to the inconsistencies in his statements, the Veteran explained that a physician pressed him to say the exact date of the onset of his symptoms, and he made up an approximate date of onset.  However, the evidence reflects that the Veteran repeated this statement to several VA treating physicians, and specifically noted not only that the onset of his symptoms was 10 to 12 years ago, but that the numbness in his upper extremities began six years ago.

Thus, the Veteran's assertions of continuity of symptomatology in support of his claim are inconsistent with his statements made during treatment in 2003 and 2004.  Statements made for the purpose of medical diagnosis or treatment are generally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis and proper treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As the Veteran's history of a chronic symptoms of neuropathy in and since service is not credible, a continuity of symptomatology has not been established.

Further, there is no persuasive evidence or opinion that there exists a medical nexus between any current neuropathy and any incident of service, to include herbicide exposure.  None of the VA or private treatment records reflecting a diagnosis of this disorder includes any comment or opinion even suggesting a medical nexus between neuropathy and the Veteran's military service, and the VA examination and expert opinion also find no etiological link between the Veteran's neuropathy and military service.  Significantly, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.

Furthermore, any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's neuropathy and his service provides no basis for allowance of the claim.  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative opinion on a medical matter such as whether there existed a medical relationship between the Veteran's neuropathy and his military service or any incident thereof.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


